Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Amendment filed on 7/26/2021 and is a response to said Amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 20160296795 (Chang), and further in view of Siegel, US 20090220124 (Siegel) and McNitt et al., US 20020115047 (McNitt).
Regarding Claims 1, 5, 9. 
Chang discloses a method/non-transitory/information processing apparatus comprising: 
a memory (para 159); and 

acquire a recognition result including elements that are performed in an exercise of a scoring competition performed by a competitor (Abstract, para 56-57, 63, 76. The 3d sensing data is interpreted as the skeletal frame that is derived from acquiring 2d images and using depth sensors for acquiring depth to the images. In this case, the various aspect of the swing of a golfer is interpreted as the elements. A golfers performs the exercise of swinging a golf club. Golf is a scoring competition in which players attempt to achieve the best score possible.) and having been recognized based on 3D sensing data acquired by sensing the exercise, and element dictionary data in which characteristics of elements performed in the scoring competition are defined (Fig 11-13; para 61-62, 103, 173. The figure depicts how the movements of a competitor in a scoring competition, like a golfer, are recognized in a series of exercise, like a golf swing, in which the various movements of the golf swing can be sensed and recognized in which characteristics of the movements are defined, such as address, take-back, backswing, down swing, impact, follow through, finish.),
display, on a display, 3D model video that is video of 3D model data that is obtained based on the 3D sensing data, identify, based on the recognition result, an element currently displayed in the 3D model video (Abstract, Fig 13; para 61-62, 76-77, 109, 170, 173. The figure depicts how the various elements related to a golf swing, such as address, take-back, backswing top, downswing, impact, follow through, and finish, can recognized and displayed. The model is displayed as a 3d point cloud on a display unit.), 

However, Siegel teaches of a system that identify a displayed event out of a plurality of events in a scoring competition (Siegel: Fig 8, elem 904; para 77. The figures depict how there can be various events within a dive.) in which the system can capture a subject in motion and determine the intended motion and compare it with a defined motion pattern and apply a score against such deviations against the defined motion pattern (Fig 1, 6a-c; Abstract, para 5-11, 20-25, 40, 68, 75-77.) as well as teaching displaying, as auxiliary information, a numerical value and a graphic superimposed on the 3D model video that represent an evaluation index selected out of the displayed evaluation indexes (Fig 6b-7a; para 40, 74. Deviations, such form breaks, over-rotation and/or under rotation, are utilized as inputs into a scoring method or algorithm that, depending on the number and severity of the deviations, will calculate deductions from the maximum score to obtain an actual score. The superimposed wire-frames of the 
To further elaborate, similar to Chang, Siegel teaches the full movement of the competitor can be broken down to a plurality of elements (ie: starting position, approach, take off, flight, and entry) wherein those elements correspond to a plurality of evaluation indexes concerning scoring of the scoring competition (ie: the various breakdown of a dive are judged against a scoring metric in a scoring competition such as diving.) because the apparatus and methods can also be utilized for training purposes, allowing the athletes and coaches to review and compare a variety of attempts and thereby fine-tune the athletes' performance (para 27).
Therefore, it would be obvious to one of ordinary skill to incorporate Siegel’s teachings with Change because the apparatus and methods can also be utilized for training purposes, allowing the athletes and coaches to review and compare a variety of attempts and thereby fine-tune the athletes' performance as taught by Siegel. In other words, Siegel’s score-based evaluation teachings can be applied to Chang because it can help with a competitor’s training as taught by Siegel.
Chang and Siegel are viewed as analogous to one another as they are both directed towards analyzing an athlete’s movements, wherein such movements can be broken down into small parts, elements in this case, for evaluation purposes. 
Chang and Siegel failed to teach displaying the determined evaluation indexes as selectable on the display.
However, Chang does disclose that movements of the user’s golf swing can be in the form of video (para 170). In this case, this is interpreted as the entirety of a video of 
Furthermore, McNitt teaches that when it comes to the video of the movements of a competitor, various elements representing the movement can be selected (para 64. There are various elements that can be selected from to be analyzed.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate McNitt’s teachings with Chang and Siegel because it would allow users to quickly select the part of the option in which the user wishes to analyze as taught by McNitt.
To further elaborate, Chang is interpreted as capturing the movements of a competitor and generating a 3d model video of the competitor in the form of a video in which there are a plurality of elements that represent the various movement of the competitor in a scoring competition (Fig 13; para 109, 170). However, while the figures depicts various elements of the competitor’s movements, it failed to show that such elements are selectable. This is where McNitt comes into play. McNitt teaches that those element movements can be selected. In other words, by incorporating McNitt’s teachings with Chang, it means users would be presented with selectable elements for analysis. This would make sense because it would allow users to select from the plurality of elements in order to analyze the movements without having to watch the entirety of the movements.


Regarding Claims 2, 6, 10. 


Regarding Claims 3, 7, 11. 
Chang further discloses wherein the processor is further configured to generate the auxiliary information based on a joint position of the competitor recognized based on the 3D sensing data (Fig 13-29; para 29, 109. Information about the joints are generated).

Regarding Claims 4, 8, 12. 
Chang and Siegel further discloses wherein identifying further includes identifying an event of the exercise currently displayed (Siegel: Fig 8, elem 904; para 77. An event out of a plurality of events is interpreted as the where the location of a competitor’s limbs are relative to the body in which there are a plurality of locations in which the competitor can hold his/her limbs.), out of a plurality of events in the scoring competition, and determining includes determining, based on a set of the element currently displayed and the identified event, evaluation indexes related to the element currently displayed .

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Applicant states:
Thus, while Chang may disclose motion analysis from skeletal information and Siegel may disclose quantifying deviations from an intended motion pattern to determine a score, neither disclose or suggest determining evaluation indexes relevant to the element being displayed from a plurality of evaluation indexes that each determine a scoring of an element performed in the scoring competition, as now recited in the independent claims. While McNitt may disclose analysis of individual aspects of a golf swing, these are used to improve the swing, not in a scoring competition, as only the result of the swing is used for scoring in golf. Therefore, even assuming, arguendo, that these references are properly combination, which is not conceded, the combination still fails to suggest, much less disclose, all of the limitations of claims 1, 5, and 9, from which the remaining rejected claims depend.
	The Examiner disagrees. The applicant’s claim language discloses of “performing an exercise of a scoring competition performed by a competitor”. Golf is interpreted is a competition in which competitors (ie: golfers) compete against one another for a score (ie: par). Furthermore, the claim language is so broad that a swing being performed by a golfer can be interpreted as encompassing such limitations. For example, an individual can compete against oneself to become a better player and can be scored based on it. For example, powerlifting comprises an exercises (ie: squat, bench press, and deadlift) in which an individual attempts to lift the most weight possible in those three exercises. An aspect of powerlifting is to constantly compete against oneself to lift heavier and heavier weights than previously before. In this case, it is still a scoring based competition, whereas the competitor is competing against oneself. The same applies for golf wherein one competes against oneself.
	It should also be noted even if McNitt is directed towards improving a golf swing, and not in a scoring competition, as only the result of the swing is used for scoring in golf, the teachings of McNitt was relied upon for teaching the user’s being able to make selections of evaluation indexes. In this case, the combination of Chang and Siegel is interpreted as teaching evaluation indexes but had merely failed to teach them being selectable. That is why McNitt was used, because it taught that elements of a swing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715